Title: From James Madison to Richard Harrison, 31 March 1802
From: Madison, James
To: Harrison, Richard


Department of State March 31. 1802
From the tenor of the within extract, the commencement of Mr. Dawson’s allowance seems to be fixed by the date of his leaving the seat of Goverment on his mission to France, and the termination of it by the arrival of the ratification of the Convention at the seat of Government on the 9th. of October 1801, it being presumed that if it had been brought by himself, as the instructions anticipated, the time would have been nearly the same. No better rule for an estimate offers itself. If the actual expence of his passage home had been ascertained by his direct return, that expence would have been the rule. As his return was not direct, it must remain with the Treasury Department to substitute a reasonable estimate. The instructions do not seem to warrant any allowance for expences beyond the daily compensation, and those of passage.
James Madison
 

   
   RC and enclosure (owned by Philip D. and Elsie O. Sang, River Forest, Ill., 1961). The enclosure (1 p.), in Brent’s hand and dated 29 Mar. 1802, is an extract from Dawson’s instructions, followed by the notation: “The Secretary of State, in answer to the Auditor’s note, sends him the foregoing extract from Mr Dawson’s instructions, and informs him that the Ratification of the Convention between this Country & France was received on the 9th of October 1801, at the Seat of Government.” For Dawson’s instructions, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:352 n. 1. Harrison’s note to JM has not been found.


